      2:20-cv-02168-SLD # 10   Page 1 of 5                                       E-FILED
                                                     Friday, 07 August, 2020 10:21:24 AM
                                                             Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Herbert Shah,                                )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-2168
                                             )
Dustin D. Heuerman, et al.                   )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Champaign County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

     Plaintiff alleges that he was attacked by two inmates from
another housing unit after jail officials “failed to secure the cell
      2:20-cv-02168-SLD # 10   Page 2 of 5




block doors” while Plaintiff was entering his housing pod. Plaintiff
alleges he now suffers from neck and back pains and anxiety.

     Plaintiff states a Fourteenth Amendment claim for failure to
protect from harm against John Doe defendants. See Hardeman v.
Curran, 933 F.3d 816, 823 (7th Cir. 2019); Gevas v. McLaughlin,
798 F.3d 475, 480 (7th Cir. 2015). Plaintiff does not identify the
specific officials responsible or make any specific allegations against
the named defendants. He cannot sue the named defendants just
because they are in charge. Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009). The claims against the named defendants will be dismissed
without prejudice to amendment.

      The Court will retain Defendant Heuerman as a defendant
solely for purposes of identifying the John Doe officials responsible
for not securing the cell block doors. Donald v. Cook Cnty. Sheriff’s
Dep’t, 95 F.3d 548, 555-56 (7th Cir. 1996) (Court may name high
level administrators as defendants for purposes of identifying Doe
defendants).

It is therefore ordered:

     1.   Pursuant to its merit review of the Complaint under 28
          U.S.C. § 1915A, the court finds that the plaintiff states a
          Fourteenth Amendment claim for failure to protect from
          harm against John Doe defendants. Any additional
          claims shall not be included in the case, except at the
          court’s discretion on motion by a party for good cause
          shown or pursuant to Federal Rule of Civil Procedure 15.

     2.   This case is now in the process of service. The plaintiff is
          advised to wait until counsel has appeared for the
          defendants before filing any motions, in order to give the
          defendants notice and an opportunity to respond to those
          motions. Motions filed before defendants' counsel has
          filed an appearance will generally be denied as
          premature. The plaintiff need not submit any evidence to
          the court at this time, unless otherwise directed by the
          court.
 2:20-cv-02168-SLD # 10   Page 3 of 5




3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed answers
     or appeared through counsel within 90 days of the entry
     of this order, the plaintiff may file a motion requesting
     the status of service. After the defendants have been
     served, the court will enter an order setting discovery and
     dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall provide
     to the clerk said defendant's current work address, or, if
     not known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
 2:20-cv-02168-SLD # 10   Page 4 of 5




      and responses are not filed with the clerk. The plaintiff
      must mail his discovery requests and responses directly
      to defendants' counsel. Discovery requests or responses
      sent to the clerk will be returned unfiled, unless they are
      attached to and the subject of a motion to compel.
      Discovery does not begin until defense counsel has filed
      an appearance and the court has entered a scheduling
      order, which will explain the discovery process in more
      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Shannon Barrett,
      Shane Cook, and Karee Voges as defendants.

12.   The clerk is directed to attempt service on Dustin D.
      Heuerman pursuant to the standard procedures.
 2:20-cv-02168-SLD # 10   Page 5 of 5




13.   The clerk is directed to add John Doe #1 and John Doe
      #2 as defendants.



          Entered this 7th day of August, 2020.




                   s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
